Citation Nr: 1402112	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-32 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDING OF FACT

The Veteran received multiple vaccinations during service and the medical evidence of record, particularly the March 2010 opinion by Dr. R.H., demonstrates hepatitis C is as likely as not a result of his in-service vaccination shots.


CONCLUSION OF LAW

The criteria are met for service connection for hepatitis C.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

Service connection for hepatitis C is granted. 




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


